Citation Nr: 0729839	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The issue of entitlement to service connection for 
schizophrenia is being reopened and REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for schizophrenia was 
denied by the RO in a July 1995 rating decision on the basis 
that new and material evidence had not been received to 
reopen a previously denied claim.  The veteran did not 
appeal.

2.  Evidence received since the July 1995 RO decision is 
neither cumulative nor redundant, and when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been presented to reopen a 
finally disallowed claim of entitlement to service connection 
for schizophrenia.  38 U.S.C.A. § 5108 (West 2002);  38 
C.F.R. § 3.156(a)(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005);  38 C.F.R. § 
3.159 (2005).  As the issue of whether new and material 
evidence has been received has been resolved in the veteran's 
favor, analysis of whether VA has satisfied the duties to 
notify and assist is not in order.

Service Connection - Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (2006); 38 C.F.R. § 3.303(a) 
(2006).  To prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Psychoses are presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

New and material evidence

In July 1995, the RO denied the veteran's claim for service 
connection for schizophrenia.  The basis of the denial was 
that the veteran failed to submit new and material evidence 
to show that his claimed disability had its onset or was 
aggravated during active service.  In a letter dated July 26, 
1995, he was notified of that decision and of his appellate 
rights.  He did not appeal that decision; the next 
communication regarding this claimed disability was received 
by the RO in October 2000, more than one year after the July 
1995 decision.  Therefore, the 1995 decision is final.  See 
38 U.S.C.A. § 7105(c), 38 C.F.R. § 20.1103.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim. Id.

New evidence will be presumed credible solely for determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Service connection for schizophrenia was initially denied in 
December 1985 as evidence failed to establish diagnosis or 
treatment for schizophrenia during service or within one year 
of discharge from service.  In a July 1995 rating decision,  
the RO disallowed the veteran's claim for service connected 
schizophrenia, determining  that new and material evidence 
had not been submitted.  Thus, in order to reopen the 
veteran's claim, evidence submitted since July 1995 must be 
evidence not before the RO in July 1995 and must be evidence 
that goes to the establishment of a nexus between the 
veteran's service and his current state.  Relevant evidence 
of record at the time of the July 1995 decision included VA 
medical records and service medical records, none of which 
indicated in service onset of schizophrenia manifestation of 
schizophrenia within one year of discharge, or a nexus 
between the veteran's schizophrenia and his service.

Evidence submitted since the July 1995 decision includes a 
May 2004 medical record in which a VA clinical psychologist 
found that the veteran was likely experiencing "at least 
prodromal schizophrenia spectrum type symptoms while still in 
the military."

Since this evidence was created subsequent to the July 1995 
Board decision, it is new evidence.  Treating this evidence 
in a manner most favorable to the appellant, and considering 
Justus, which holds that new evidence will be considered 
credible for reopening a claim, the Board finds that this 
evidence is material evidence because it goes to the reason 
for the last final denial, which was the lack of evidence 
suggesting the onset of schizophrenia during service, and 
raises a reasonable possibility of substantiating the 
veteran's claim.  Thus, as new and material evidence has been 
submitted, the Board finds that the appellant's claim for 
entitlement to service connection for paranoid schizophrenia 
must be reopened.


ORDER

New and material evidence having been presented, the claim 
for service connection for schizoprenia is reopened, and to 
that extent, the appeal is granted.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

A preliminary review of the record discloses that further 
development is required in this matter prior to the Board's 
review of the merits of the issues on appeal.  In this 
regard, the Veterans Claims Assistance Act (VCAA) has 
redefined the obligations of VA with respect to claims for VA 
benefits.  VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim for benefits.  
See 38 U.S.C. § 5103A.  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in the custody 
of the Federal Government; and obtaining a medical 
examination or opinion where indicated.  Id.

Several documents submitted to the VA after the 1995 decision 
indicate that the veteran is in receipt of benefits from the 
Social Security Administration (SSA), but there is 
conflicting evidence regarding precisely what sort of 
benefits he is receiving.  In any event, it does not appear 
that any of the SSA records pertaining to the veteran were 
requested.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized the need to obtain SSA medical 
records in cases involving VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  The RO should 
obtain and consider all the veteran's SSA medical records.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the administrative and medical 
records relating to the veteran's 
Social Security Administration 
disability claim, to include disability 
determinations, and associate them with 
the claims file.

2.	Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as 
a result of this remand.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and afforded an appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


